Mr. JUSTICE REINHARD, dissenting: I dissent on the sole basis that the trial judge’s dismissal of the complaint pursuant to defendant’s pretrial motion that the complaint did not state a cause of action under section 114—1(a)(8) (Ill. Rev. Stat. 1979, ch. 38, par. 114—1(a)(8)) was based upon his improper consideration of evidentiary matters beyond evaluation of the legal sufficiency of the complaint itself. Curiously, the State acquiesced in this unusual procedure and only contends on appeal that the trial judge was incorrect in his factual determination. A motion to dismiss the complaint under section 114 — 1(a)(8) only tests whether the charge itself states an offense. (People v. Long (1970), 126 Ill. App. 2d 103, 107, 261 N.E.2d 437.) In reviewing a motion to dismiss under 114—1(a)(8), we may only examine the information itself. (People v. Drake (1978), 63 Ill. App. 3d 633, 636, 380 N.E.2d 522; People v. Long (1970), 126 Ill. App. 2d 103, 107, 261 N.E.2d 437.) To make that determination here the trial judge himself examined the alleged bludgeon, considered statements by the lawyers on the length, shape, and weight of the object and consulted several dictionaries. This, however, is the purpose of a trial, and the State should have an opportunity to fully present its proofs to the trier of fact. The merits of a case were never meant to be decided within the vacuum of a motion to dismiss. See People v. Rose (1976), 44 Ill. App. 3d 333, 338, 357 N.E.2d 1342. The authority of the court to dismiss an indictment, information or complaint is limited to the grounds set out in section 114—1 (People v. Grimm (1979), 74 Ill. App. 3d 514, 516, 392 N.E.2d 1138), and under its inherent authority where there has been a clear denial of due process. (People v. Lawson (1977), 67 Ill. 2d 449, 367 N.E.2d 1244.) Nevertheless, the majority concluded that section 114—1(d) (Ill. Rev. Stat. 1979, ch. 38, par. 114—1(d)) authorizes the procedure used here. I can find no authority for use of that section in a section 114—1(a)(8) motion which tests the legal sufficiency of a charge. While it does have applicability to other subsections of 114—1 and motions to dismiss on due process grounds pursuant to Lawson wherein factual determination must be made (see People v. Addison (1966), 75 Ill. App. 2d 358, 361, 220 N.E.2d 511), matters of an evidentiary nature are not properly before the court in determining the legal sufficiency of a complaint. I, therefore, would reverse and remand this case for a trial on the merits.